DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe an electronic musical instrument controller comprising: a plurality of strumpads, each connected to a processing element configured to produce associated control signals for each strum pad that are configured to be merged and formatted into an outgoing control signal stream;
a mounting arrangement for securing and positioning the plurality of strumpads in an ordered  geometric configuration; at least one additional control element, the additional control element also connected to the processing element electronics; and at least one instrument interface adapted to transmit the merged control signal output stream from the electronic musical instrument controller to an external system, wherein the merged outgoing control signal stream is configured to be responsive to user operation of the plurality of strumpads and the at least one additional control element. The specification does not explicitly describe the embodiment of claim 1 with any of the control elements recited in claims 2-13, or any of the other features recited in claims 14-20. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,5,8,11,14-16,19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being fully met by Sugiyama (USP 4078464).
Regarding Claims 1,5 Sugiyama discloses a electronic musical instrument controller without audio- frequency vibrating elements, the electronic musical instrument controller comprising:
a plurality of strumpads P1-P6, each connected to a processing element configured to produce associated control signals V1-V6 for each strum pad P1-P6 that are configured to be merged and formatted into an outgoing control signal stream D1-D6 to 20;
a mounting arrangement for securing and positioning the plurality of strumpads P1-P6 in an ordered geometric configuration (Fig. 1);
at least one additional control element (slider control, Col. 4 lines 29-51), the additional control element also connected to the processing element electronics; and
at least one instrument interface 20 adapted to transmit the merged control signal output stream D1-D6 to 20 from the electronic musical instrument controller to an external system 21, wherein the merged outgoing control signal stream is configured to be responsive to user operation of the plurality of strumpads and the at least one additional control element.
Regarding Claim 8, Sugiyama discloses the at least one additional control element comprises a resistive strip 28 which reads on a ribbon controller.
Regarding Claim 11, Sugiyama discloses a switch 5.

Regarding Claim 15, Sugiyama discloses control signal switches K11-K64 for selecting or routing the one or more of the control signals V1-V6.
Regarding Claim 16, Sugiyama discloses connections D1-D6 to 20 which reads on a bus for transporting the control signals.
Regarding Claim 19, Sugiyama discloses electrical power distribution 10.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,3,6,7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Stevenson (USPGP 2004/0187673).
Regarding Claims 2,3,6,7 Sugiyama discloses all features claimed, but does not explicitly teach control elements comprising a touchpad, a pressure sensor, an expression wheel, or a joystick. 
Stevenson discloses an electronic musical instrument which teaches (paras. 0107, 0243) using “a touch input device such as a pressure transducer, touchpad, expression wheel, or a joystick device” (para. 0243). 
. 


Claims 3,4,7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Starr (USP 5557057).
Regarding Claims 3,4,7, Sugiyama discloses all features claimed, but does not explicitly teach that additional control elements comprise pressure sensors, impact sensors, or joysticks. 
Starr discloses an electronic musical instrument which comprises control elements comprising pressure sensors 42 (Col. 9 lines 1-6), impact sensors 18a-18f, and joystick 102. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Starr, so as to allow for easier control of electronic musical instrument parameters as is known in the art to be desirable. 

Claims 7,12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Hanks (USP 8847051).
Sugiyama discloses all features claimed, but does not explicitly teach a control element comprising a joystick or multiple position selector. 
Hanks discloses an electronic musical instrument which comprises a joystick 120 and a multiple-position selector 110 (“five different positions,” Col. 5 last para.).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Hanks, so as to allow for easier control of electronic musical instrument parameters as is known in the art to be desirable. 

Claims 9,10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Miller (USP 6111179).
Regarding Claims 9,10 Sugiyama discloses all features claimed, but does not explicitly teach a control element comprising a button or chord button array.
Miller discloses an electronic musical instrument which comprises buttons 18 and a chord button array 30.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Miller, so as to allow for easier control of electronic musical parameters as is known in the art to be desirable.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Evangelista (USP 4177705).
	Sugiyama discloses all features claimed, but does not explicitly teach at least one additional control element comprising a knob potentiometer.
	Evangelista discloses an electronic musical instrument which comprises control element knob potentiometers 30,32,34,36. 
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Evangelista, as potentiometers are easily used controls to control the sound of electronic musical instruments, which is well-known in the art to be desirable.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Aitken et al (USP 4658690).

Aitken discloses an electronic musical instrument which teaches (Fig. 4) a processing element 12,18,32 that receives incoming control signals from outside a electronic musical instrument controller, and wherein the processing element is configured to influence the production of control signals associated with the controller (Col. 23, line 31 – Col. 24 line 68).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sugiyama with those of Aitken, so as to allow for further processing of control signals for music generation as is well-known in the art to be desirable. 


Claims 17,18,20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugiyama in view of Corrigau (USP 4794838).
Regarding Claim 17, Sugiyama discloses all features claimed, but does not explicitly teach that the processing element receives incoming control signals from outside the electronic musical instrument controller, and wherein the processing element is configured to influence the production of control signals associated with at least one of the strum pads. 
Corrigau discloses an electronic musical instrument which teaches (Fig. 12) a processing element 67,72 that receives incoming control signals from outside a electronic musical instrument controller, and wherein the processing element is configured to influence the production of control signals associated with the controller (control signals being MIDI data, Col. 19, lines 12-61).

Regarding Claim 18, Corrigau discloses the outgoing control signal stream is of MIDI format (Col. 19 lines 12-22).
Regarding Claim 20, Corrigau discloses an arrangement for attaching a strap 90, the strap enabling the customizable electronic musical instrument to be worn by a user.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837